Morphy, J.
The plaintiffs, who sue upon an open account, obtained orders of arrest and attachment, on their affidavit that their debtor was about to depart permanently from the State, without having in it sufficient property to satisfy their claim. The latter took a rule on them, to show cause why those orders should not be set aside, on the ground that he was a resident and a citizen of Louisiana, and had no intention of leaving the State. The rule was made absolute, and they appealed.
Several witnesses appear to have been examined on the trial of the rule, but their testimony was not reduced to writing, and no errors have been assigned, nor any statement of facts made out. The appellants not having put it in our power to grant them the relief they pray for, their appeal must be, and is hereby dismissed, with costs.